Citation Nr: 1710547	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-23 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agent(s) including Agent Orange.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agent(s) including Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E. J.
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1972.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2014.  A transcript of the hearing is of record.

The Board subsequently remanded these claims for further development in March 2015.  In July 2016, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD for further development, and denied the claims of entitlement to service connection for PTSD, and diabetes mellitus and prostate cancer, to include as due to exposure to herbicide agents.  The Veteran then appealed the portion of the Board's decision denying service connection for diabetes mellitus and prostate cancer, to the United States Court of Appeals for Veterans Claims (Court), and in a February 2017 Order, the Court, in relevant part, vacated the portions of the Board decision denying entitlement to service connection for diabetes mellitus and prostate cancer, and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In this regard, the Board apologies for the delay in the full adjudication of this case. 

The issues of entitlement to service connection for diabetes mellitus and prostate cancer, both including as due to exposure to herbicide agent(s) including Agent Orange are addressed in the REMAND portion below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No psychiatric abnormalities or defects were noted on the September 1965 pre-induction medical examination.

2.  The Veteran's current acquired psychiatric disorder, most-recently diagnosed as anxiety disorder, NOS, was caused or permanently aggravated by his experiences during military service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefits sought on appeal with regard to the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Therefore, even if VA did not meet its statutory or regulatory duties to assist the Veteran in obtaining evidence to substantiate his claim, such error did not result in prejudice to the Veteran.  No further discussion of those duties is required at this time.

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, it must be shown by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, it must be shown by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The term "noted" in section 1111 of the statute denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Veteran's DD Form 214s documents that the Veteran's active military service included service with a military occupational specialty of field radio repairman.  The Veteran's service personnel records include a Record of Assignments documenting a number of assignments as a radio repairman and field radio repairman, and a principal duty of heavy vehicle driver during his service with Co A USASTRATCOM LL Bn North USA K from August 1970 to September 1971.  

In October 2015, the Veteran submitted a map of South Korea whereon he purportedly identified radio sites at which he worked, including sites at Camp Casey, Camp Red Cloud, Inch'on site south, Uijongbu, Kanghwa-do, and 
"Delt Fwd"; he also submitted a statement describing a purported incident where his truck took fire from a North Korean sniper while en route to deliver radio equipment to an outpost at Kangwha-do.  

Based on a detailed review of the evidence, the Board finds such account to be generally consistent with the time, place, and circumstances of the Veteran's service, and therefore finds that the in-service criterion for an award of service connection has been met.  The criterion of a current disability has also been met, as VA medical professionals have provided the Veteran with current diagnoses of a psychiatric disorder other than PTSD, including unspecified anxiety disorder and major depression with generalized anxiety disorder. 

Throughout the course of his appeal, the Veteran has described experiencing nightmares involving his in-service experiences, which he communicated to VA in furtherance of his claim, and at VHA mental health treatment appointments.  He has endorsed anxiety triggered by movies and television programs about the Vietnam War, helicopters, and reminders of the war, including when revisiting these experiences in connection with his claim for VA benefits. 

The Veteran was most-recently provided with a VA examination with regard to this claim in September 2016.  He reported that after returning from overseas, his then-wife said he was not the same person she'd married.  The examiner wrote that it was difficult to obtain pertinent historical information, as the Veteran's responses were often highly circumstantial or tangential, and because a number of his claims seemed implausible and/or were not supported by evidence in the record.  The examiner provided a detailed history of the Veteran's childhood trauma, and opined that it was less likely than not that the Veteran's anxiety disorder arose during or was otherwise etiologically related to his military service, but rather that it was more likely than not that the anxiety disorder had an onset prior to military service from "significant emotional difficulties due at least in part to that [childhood] trauma."

The Veteran was provided with a September 1965 pre-induction medical examination and the report has been associated with the claims file. Clinical evaluation revealed no psychiatric abnormalities, and no psychiatric defects were otherwise noted on the examination report.  The Veteran is therefore presumed to have entered military service in sound condition regarding his mental health.  The September 2016 VA examiner's conclusion that the Veteran's psychiatric disorder more likely than not had an onset prior to military service and is related to childhood trauma, based only on the Veteran's description of his pre-military family history, does not represent clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-dated military service; the presumption of soundness has not been rebutted.

While the Board could remand this matter for an additional VA examination and/or medical opinion as to the etiology of the Veteran's diagnosed anxiety disorder, the Board finds that the evidence has at least reached the point of equipoise so as to allow for resolution of doubt in favor of the Veteran and a grant of the benefits sought.  While the record seems to contain inconsistencies as to the Veteran's exact in-service experiences, it is clear that his service included a little over one year of service in Korea during the Vietnam War, where it would be consistent with his assigned duties to travel cross-country to various military outposts, and to at least as likely as not have encountered enemy fire and/or the threat of such during this period of service.  

When considering the Veteran's consistent statements regarding sleep that is both limited in duration and plagued by nightmares of his overseas service, corroborated by lay statements from his ex-spouse submitted in writing and via testimony at the Board hearing that she observed the Veteran having nightmares of the war resulting in him having disturbed sleep and sweat-soaked sheets over the past 35 years, as well as VA mental health treatment records which document psychiatric symptoms relating to his military service, the Board finds it at least as likely as not that the Veteran's diagnosed anxiety disorder, NOS, was either caused or has been aggravated by his active military service.  An award of service connection is therefore warranted.       

ORDER

Service connection for anxiety disorder is granted.


REMAND

While the Board regrets any additional delay, remand is found needed in order to provide the Veteran with adequate assistance in regard to his claims involving his reported exposure to herbicide agents in Vietnam, Korea, and Fort Gordon, Georgia.

VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, 7(a), sets out instructions on how to verify herbicide exposure on a factual basis in locations other than Vietnam or the Korean DMZ.  Specifically, the RO is to ask the veteran for the approximate dates, location, and nature of the alleged exposure.  Although the Veteran has asserted exposure to an herbicide agent during his service at Fort Gordon, Georgia, it does not appear that VA has developed this portion of his claim.  On remand, such development should be conducted.

Throughout the duration of the appeal period, the Veteran has asserted that his overseas service involved multiple periods of temporary duty (TDY) which took him into the Republic of Vietnam (RVN).  

Prior to initiating his claims for service connection, the first documented instance of him reporting that he served in RVN is a September 2003 VA primary care note listing the Veteran's military history.  During the course of the appeal, VA made requests for all of the Veteran's military personnel records that might indicate service in RVN, for any unit records or morning reports of the Veteran's unit in Germany from September to November 1969 referencing TDY to RVN, and for records from the Veteran's company in Korea which might indicate that heavy vehicle drivers or field radio repairmen traveled to different in-country sites.  

Pertaining to the last request, the Board notes that while the Veteran's personnel records document that he served in Korea from August 1970 to September 1971, the JSRRC Request Form submitted in June 2015 specifically listed the dates of claimed exposure to Agent Orange as August 1, 1971 to October 1, 1971.  The response from JSRRC indicates that they only reviewed the 1971 United States Army Station List and the 1971 US Army Chronology, without indication that any search was made for records from the Veteran's 1970 overseas service.  Additionally, JSRRC's response included a statement that the National Archives and Research Administration was unable to locate "197" unit records submitted by the Veteran's company.  

VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  It appears likely that the statement that NARA was unable to locate "197 unit records" represents a typographical error indicating that 1971 unit records were not located, but as no search has been made for the 1970 records, and no inquiry has been made pertaining to possible TDY assignment to Vietnam from the Veteran's unit in Korea, additional development should be conducted.         

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide further detail regarding his claim that he was exposed to Agent Orange at Fort Gordon, Georgia, to include specifics as to the manner in which he personally was exposed to the herbicide agent(s); following that, conduct all relevant development as specified under M21-1.IV.1.H.7.a for verifying herbicide exposure on a factual basis in locations other than RVN, Korean DMZ, or Thailand.
2.  Submit a request(s) to JSRRC, NPRC, and/or any other appropriate records repository for records (e.g. unit history, morning reports, etc...) which demonstrate TDY assignments to and/or through RVN for the Veteran and/or members of the Veteran's company, while the Veteran was officially stationed in Korea from August 1970 to September 1971.  Thereafter, conduct all applicable procedures as specified under M21-1.1.IV.1.H.1 for developing claims based on herbicide exposure in the RVN.

3.  After completing the development requested above, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for prostate cancer and diabetes mellitus, to include as due to exposure to herbicide agent(s) including Agent Orange.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


